DETAILED ACTION

Brief Summary
This is a non-final Office action addressing reissue U.S. Application 15/341,336 (hereafter “the ‘336 Application”).

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2020 has been entered.

Based upon review of the reissue ‘336 Application, the application was filed on November 2, 2016, with the Reissue Declaration being filed November 16, 2016.  The ‘336 Application is a reissue of U.S. Patent No. 8,879,095 (hereafter “the ‘095 Patent”), being issued on November 4, 2014, with original claims 1-6.  The ‘095 Patent was filed as U.S. Application 13/299,947 (hereafter “the original ‘947 Application”), being filed on November 18, 2011, whereby the original ‘947 Application claims priority to Japanese Patent Application 2011-125368, filed June 3, 2011.

As noted above, the ‘095 Patent issued with original claims 1-6.  During this reissue prosecution, claims 1-6 have been canceled, and new claims 7-9 have been added.  An amendment dated June 15, 2020, filed with the request for continued examination, amends 

Additionally, the Examiner notes that the instant ‘336 Application is a continuation reissue application of U.S. Application 15/340,223, which is also a reissue application of the ‘095 Patent, and is currently pending.

The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,879,095 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Reissue Declaration
The reissue declaration filed February 26, 2020 has been entered and is sufficient to overcome the issues discussed in the previous Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

With the amendment dated June 15, 2020, independent claim 7 has been amended to include the feature of “an image forming apparatus …programmed to:…designate a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user, the first data having been stored in the different image forming apparatus based on the designated storage priority.”  However, with this, the specification of the ‘095 Patent is not clear if this functionality of “designating a storage priority” is actually performed by the user of the image forming apparatus.  In review of the specification of the ‘095 Patent, this functionality of “designating a storage priority” appears to be performed by the authentication server 10 and the user of the client apparatus 20, seen in Fig. 1, as opposed to an image forming apparatus 30.  

Along this vein, in the response dated June 15, 2020, the Applicant states that support for the amendment is found in col. 10, line 67-col. 11, line 31, within the “Tenth Modification” embodiment described in the ‘095 Patent. Here, in review of the specification of the ‘095 Patent, this section of the ‘095 Patent appears to describe that first and second print data can be stored in different storage locations in different apparatus.  Particularly, in col. 11, lines 3-31, the ‘095 Patent states “First print data corresponding to the user ID ‘user001’ may be stored on the storage unit 33A of the image forming apparatus 30A, and second print data corresponding to the user ID ‘user001’ may be stored on the storage unit 33C of the image forming apparatus 30C.…FIG. 10 illustrates the list of print data of the modification. …The layout gives an 

Thus, the recited section in the “tenth embodiment” of the ‘095 Patent, as suggested by the Applicant, appears to describe the claimed feature of “the first data having been stored in the different image forming apparatus based on the designated storage priority”.  However, this section of the ‘095 Patent lacks specific disclosure an image forming apparatus having the function that “designate[s] a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user”. 

Looking further into the specification of the ‘095 Patent, in col. 3, lines 46-64 states “If the user enters the user ID, the identifying unit identifies the storage location 104indicated by the spooler information 41 stored on the storage unit 14. The retrieval unit 102 retrieves the image data correspond to the input user ID from the storage location 104 identified by the identifying unit 101.”  Here, this section describes that the image forming apparatus allows for a user to input a user ID, and based on the entered user ID, a storage location is identified and image data is retrieved from the storage location.  But this is not seen to be equivalent to the now required image forming apparatus having the function that “designate[s] a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user”.

Further, in col. 4, lines 1-48, the ‘095 Patent describes functionality of the client apparatus 20, wherein the ‘095 Patent states “Upon generating the print data, the CPU 21 

Along this vein, the specification is not seen to sufficiently describe the function that the image forming apparatus “designate[s] a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user”, as now required in independent claim 7.  Because of this, independent claim 7 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.   Similarly, for the same reasons discussed above, due to their dependence on independent claim 7, dependent claims 8 and 9 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 251
Claims 7-9 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
As discussed above in the rejection of independent claim 7, the specification of the ‘095 Patent is no seen to sufficiently describe if the image forming apparatus “designate[s] a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user”, as now required in independent claim 7.  Because of this, the limitation requiring the image forming apparatus to “designate a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user” is seen to be new matter that is prohibited by 35 U.S.C. 251.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2008/0212131, with the inventor of Tomoaki Osada (hereafter “Osada”, being cited in the prior Office action dated February 13, 2020).

Regarding claim 7, Osada discloses an image forming apparatus [see Figs. 1 and 3, image forming apparatus MFP 104; also see paragraphs 0049-0051], comprising:
a memory [see paragraphs 0072-0073, wherein “A document management unit 313 includes a memory (e.g., hard disk) which can store various image data.”];
a display [“operation unit 306”; see paragraph 0085, wherein “The operation unit 306 includes a display unit having a higher resolution and capable of displaying a preview image of image data stored in the document management unit 313 and allowing a user to confirm the image before starting a print operation.”]; and
a processor [see paragraphs 0073-0074, wherein “For example, a control unit of the image forming apparatus (CPU of the MFP control unit 309) stores image data input via the input image processing unit 301, the NIC unit  303, the dedicated I/F unit 304, and the USB I/F unit 305 into the hard disk.”; also see paragraphs 0281-0285] programmed to:
accept login information of a user [see paragraph 0121, wherein “At step 801, the MFP accepts a log-in request from a user.”; also see Fig. 8; also see paragraph 0137];
display on the display an attribute of a first image data associated with the login information of the user that is remotely stored in a different image forming apparatus [see paragraphs 0122-0124; also see Figs. 9, 10, 15, and 20-23; also see paragraphs 0168-0171], 

designate a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user [see paragraphs 0074-0076, wherein “The document management unit 313 manages two or more storage areas of a hard disk which are partitioned for each job type or user. Each of two or more storage areas is referred to as ‘box’. The box is, for example, a user box, a system box, or a FAX box differentiated according to the type of a stored job. A box number (e.g., 1st, 2nd, …, 99th) is allocated to each user box so that the access right of each user can be managed. …Furthermore, in response to an instruction from an operator, the document management unit 313 transfers the image data read out of the hard disk to an external apparatus (e.g., a computer or other image forming apparatus).”;  also see paragraphs 0049-0051, wherein “A user can select a desired MFP according to a requested print job because the color MFPs 104 and the monochrome MFPs are different in processing speed and cost.”;  also see paragraphs 0122-0123, wherein “If a user clicks on any one of box numbers 901 on the screen illustrated in FIG. 9, files stored in the selected box can be displayed as illustrated in FIG. 10.”;  also see paragraph 0105, wherein “An ‘OUTPUT METHOD’ pull-down list box 704 enables a user to select a desirable output method. Furthermore, the user can determine whether to store print data in a hard disk of the printing apparatus, and whether to store execute editing and preview on the printing apparatus.”;  also see paragraphs 0100-0101, wherein “More specifically, a user selects a desired printing apparatus via the ‘PRINTER NAME’ pull-down list box 601 illustrated in FIG. 6.”; also see Figs 6, 9, and 10;  also see paragraph 0142, wherein “On the other hand, a print object file has a higher security level if the storage place is a local disk in the client PC 103. The security level can be changed according to a type of file or a user ID. If an access right to a file is set, a higher security level is allocated to this file.”; also see paragraph 0142, wherein “On the other hand, a print object file has a higher security level if the storage place is a local disk in the client PC 103. The security level can be changed according to a type of file or a user ID. If an access right to a file is set, a higher security level is allocated to this file.”; 
Here, Osada allows a user to designate if print data in a job is to be stored at a particular printing apparatus, and in a particular box number. Further, certain box numbers in each of the printing apparatus can be selected by the user, being allocated “so that the access right of each user can be managed”, whereby if the access right to a file is set, the storage box number is seen to have a “storage priority”. Here, certain box numbers in each of the printing apparatus can be selected by the user, being allocated “so that the access right of each user can be managed”, whereby if the access right to a file is set, the storage box number is seen to have a “storage priority”.  Thus, Osada can be reasonably interpreted as teaching that the client apparatus has the function allowing the user to “designate a storage priority for each of the image forming apparatus and the 
the first image data having been stored in the different image forming apparatus based on the designated storage priority [see paragraphs 0049-0051, wherein “A user can select a desired MFP according to a requested print job because the color MFPs 104 and the monochrome MFPs are different in processing speed and cost.”;  also see paragraph 0105, wherein “An ‘OUTPUT METHOD’ pull-down list box 704 enables a user to select a desirable output method. More specifically, the user can designate ordinary printing or secure printing performed by the printing apparatus (e.g., MFP). Furthermore, the user can determine whether to store print data in a hard disk of the printing apparatus, and whether to store execute editing and preview on the printing apparatus.”; also see paragraphs 0074-0075, wherein “The document management unit 313 manages two or more storage areas of a hard disk which are partitioned for each job type or user. Each of two or more storage areas is referred to as ‘box’. The box is, for example, a user box, a system box, or a FAX box differentiated according to the type of a stored job. A box number (e.g., 1st, 2nd, …, 99th) is allocated to each user box so that the access right of each user can be managed.”; also see paragraphs 0100-0101, wherein “More specifically, a user selects a desired printing apparatus via the ‘PRINTER NAME’ pull-down list box 601 illustrated in FIG. 6.”; also see Figs 6, 9, and 10];
accept a print command for printing the first image data on the image forming apparatus instead of the different image forming apparatus [see paragraph 0124, wherein “A user can also select a print object file by touching a desired document name on a touch panel. A ‘PRINT’ button 1003 enables a user to instruct a print of a file selected from the document list 1001.”; also see paragraph 0128, wherein “At step 804, the MFP transmits print data to the printer unit 
display on the display a delete instruction requiring the user to provide an input that deletes the first image data from the different image forming apparatus [see Figs. 10 and 22; also see paragraph 0126, wherein “A ‘DELETE’ button 1007 enables a user to delete a document selected from the document list 1001.”].

Regarding claim 8, Osada discloses the image forming apparatus discussed above in claim 7, whereby the processor is further programmed to:
display on the display with the attribute of the first image data an attribute of a second image data associated with the login information of the user that is locally stored in the memory [see paragraphs 0122-0124, wherein “In FIG. 9, a free space 902 indicates an area located to a box in a hard disk of the MFP. …In an exemplary embodiment, boxes may be present in a storage device accessible via a network or a hard disk of another MFP connected via a network.  In this case, the screens illustrated in FIGS. 9 and 10 display box information of other MFP.  …The screen illustrated in FIG. 10 includes a document list 1001 indicating files stored in the box and an arrow key 1002 that enables a user to select a print object file from the document list 1001.”; also see the screens in Figs. 9, 10, and 20-23]; 
accept a print command for printing the second image data with the first image data [see paragraph 0128, wherein “At step 804, the MFP transmits print data to the printer unit 310 if a user clicks on the ‘PRINT’ button 1003.”; also see Figs. 9, 10, 15, and 20-23; also see paragraphs 0168-0177 and 0181-0191].

claim 9, Osada discloses the image forming apparatus discussed above in claim 7, wherein the login information is biological information of the user [see paragraph 0137, wherein “The user ID 1103 is identification information capable of identifying a user who performs print processing. …Similarly, a user inputs a user ID in a log-in process of the MFP if the user operates the MFP that performs print processing. The user ID 1103 is, for example, numerical data or a character string that can identify a user.”; also see paragraph 0142, wherein “The security level can be changed according to a type of file or a user ID. If an access right to a file is set, a higher security level is allocated to this file.”; also see paragraph 0170;
Along this vein, this interpretation is consistent with the specification of the ‘095 Patent of what would be considered as “biological information of a user”.   Particularly, in reviewing the specification of the ‘095 Patent, the term “biological information” of the user is not expressly defined in the specification of the ‘095 Patent.  In this regard, the specification of the ‘095 Patent does describe in col. 2, lines 42-51 that “The authentication information 41 includes a user ID, a password, and spooler information. …The user ID is identification information identifying the user. The password is used to identify the user.”  It is noted that in col. 11, lines 57-63, the ‘095 Patent does state that “Biometric information such as fingerprint may be used in place of the user ID and password.”  However, with this, “biological information of the user”, as currently recited in the claim, is not seen to be exactly the same as “biometric information”, and in a broad and reasonable interpretation, “biological information” can be considered as being a biological name, as this would correspond and identify a particular user.  Here, this type of “biological information” is described in the specification of the ‘095 Patent as 



Response to Arguments
With the instant amendment dated June 15, 2020 to independent claim 7, Applicant’s arguments filed June 15, 2020, with respect to the previous cited rejection of claims 7-9 as being anticipated by the reference of St. Jacques (U.S. Pat. App. Pub. 2010/0149572) have been fully considered and are persuasive. 

Particularly, with the reference of St. Jacques teaching of storing the images in the disclosed “cloud”, St. Jacques fails to expressly disclose the added features that “designate a storage priority for each of the image forming apparatus and the different image forming apparatus based on a designation by the user, the first image data having been stored in the different image forming apparatus based on the designated storage priority”.  Therefore, the rejection of claims 7-9 as being anticipated by the reference of St. Jacques has been withdrawn. 

However, Applicants arguments and the previous cited rejection of claims 7-9 as being anticipated by the reference of Osada (U.S. Pat. App. Pub. 2008/0212131) have been considered, but they are not persuasive. 

Particularly, on pages 3 and 4 of the arguments submitted June 15, 2020, the Applicant argues that “Osada’s security level does not correspond to the claimed ‘storage priority’. In particular, claim 7 expressly recites that the storage priority is assigned to each image forming apparatus. This is entirely different from Osada’s security level, which is assigned to a particular document (print object file) rather than being assigned to an image forming apparatus. See paragraph [0142].”

But here, in review of Osada, the reference can still be interpreted as teaching the feature that requires the client apparatus to perform the function that “accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system”.  Particularly, in paragraph 0049, Osada states that “A user can select a desired MFP according to a requested print job because the color MFPs 104 and the monochrome MFPs are different in processing speed and cost.”  Additionally, in paragraph 0105, also Osada states that “An ‘OUTPUT METHOD’ pull-down list box 704 enables a user to select a desirable output method. More specifically, the user can designate ordinary printing or secure printing performed by the printing apparatus (e.g., MFP). Furthermore, the user can determine whether to store print data in a hard disk of the printing apparatus, and whether to store execute editing and preview on the printing apparatus.”  Further, in paragraph 0074, Osada states “The document management unit 313 manages two or more storage areas of a hard disk which are partitioned for each job type or user. Each of two or more storage areas is referred to as ‘box’. The box is, for example, a user box, a system box, or a FAX box differentiated according to the type of a stored job. A box number (e.g., 1st, 2nd, …, 99th) is allocated to each user box so that the access right of each user can be managed.”

With this, Osada allows a user to designate if print data in a job is to be stored at a particular printing apparatus, and in a particular box number. Along this vein, in paragraph 0142, Osada further states that “On the other hand, a print object file has a higher security level if the storage place is a local disk in the client PC 103. The security level can be changed according to a type of file or a user ID. If an access right to a file is set, a higher security level is allocated to this file.”

Thus, with these teachings in Osada, the user designates if print data in a job is to be stored at a particular printing apparatus, and in a particular box number.  Further, certain box numbers in each of the printing apparatus can be selected by the user, being allocated “so that the access right of each user can be managed”, whereby if the access right to a file is set, the storage box number is seen to have a “storage priority”.  

Therefore, Osada can still be reasonably interpreted as teaching that the apparatus has the function that “accepts a designation by a user of a storage priority for each of the plurality of image forming apparatus in the image forming system”, as currently required in independent claim 7. Thus, claims 7-9 remain rejected under 35 U.S.C. 102(b) as being anticipated by Osada, with the rejection repeated herein. 




Information Disclosure Statement
The reference noted in the Information Disclosure Statement filed March 12, 2020 has been considered (see attached initialed and signed PTO form PTO/SB/08a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Pat. App. Pub. 2011/0191839, with the inventor of Kota, discloses an image forming apparatus that allows input of authentication information to access stored print job data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992